Name: Commission Implementing Regulation (EU) NoÃ 1011/2013 of 21Ã October 2013 on the derogations from the rules of origin laid down in Annex II to the Agreement establishing an Association between the European Union and its Member States, on the one hand, and Central America on the other, that apply within quotas for certain products from El Salvador
 Type: Implementing Regulation
 Subject Matter: America;  international trade;  trade;  European construction;  European Union law;  tariff policy
 Date Published: nan

 22.10.2013 EN Official Journal of the European Union L 280/3 COMMISSION IMPLEMENTING REGULATION (EU) No 1011/2013 of 21 October 2013 on the derogations from the rules of origin laid down in Annex II to the Agreement establishing an Association between the European Union and its Member States, on the one hand, and Central America on the other, that apply within quotas for certain products from El Salvador THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2012/734/EU of 25 June 2012 on the signing, on behalf of the Union, of the Agreement establishing an Association between the European Union and its Member States, on the one hand, and Central America on the other, and the provisional application of Part IV thereof concerning trade matters (1), and in particular Article 6 thereof, Whereas: (1) By Decision 2012/734/EU, the Council authorised the signing, on behalf of the Union, of the Agreement establishing an Association between the European Union and its Member States, on the one hand, and Central America on the other (hereinafter referred to as the Agreement). Pursuant to Decision 2012/734/EU, the Agreement is to be applied on a provisional basis, pending the completion of the procedures for its conclusion. (2) Annex II to the Agreement concerns the definition of the concept of originating products and methods of administrative cooperation. For a number of products, Appendix 2A to that Annex provides for the possibility of derogations from the rules of origin set out in Appendix 2 to Annex II in the framework of annual quotas. As the Union has decided to use that possibility, it is necessary to provide the conditions for the application of those derogations for imports from El Salvador. (3) The quotas set out in Appendix 2A to Annex II should be managed on a first-come, first-served basis in accordance with Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (2). (4) Entitlement to benefit from the tariff concessions should be subject to the presentation of the relevant proof of origin to the customs authorities, as provided for in the Agreement. (5) Since the Agreement applies on a provisional basis as of 1 October 2013, this Regulation should apply from the same date. (6) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 1. The rules of origin set out in Appendix 2A to Annex II to the Agreement establishing an Association between the European Union and its Member States, on the one hand, and Central America on the other (hereinafter referred to as the Agreement), shall apply to the products listed in Annex to this Regulation. 2. The rules of origin referred to in paragraph 1 shall apply by derogation from the rules of origin set out in Appendix 2 to Annex II to the Agreement, within the quotas set out in Annex to this Regulation. Article 2 To benefit from the derogation set out in Article 1, the products shall be accompanied by a proof of origin as set out in Annex II to the Agreement. Article 3 The quotas set out in Annex shall be managed in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93. Article 4 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 October 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 October 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 346, 15.12.2012, p. 1. (2) OJ L 253, 11.10.1993, p. 1. ANNEX EL SALVADOR Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording of the description of the products is to be considered as having no more than an indicative value, the scope of the preferential scheme being determined, within the context of this Annex, by CN codes as they exist at the time of adoption of this Regulation. For the tariff quotas with quota order numbers from 09.7078 to 09.7103, the global yearly quota volume may not exceed the following number of items (pairs) for the respective calendar year: 2013 2014 2015 2016 2017 From 2018 Total units per year (global quota per year, caps per subheading) 2 250 000 10 157 500 11 315 000 12 472 500 13 630 000 14 787 500 Order No CN code Description of goods Quota period Annual quota volume (in items (pairs) if not otherwise specified) 09.7078 6102 20 Womens or girls overcoats, car coats, capes, cloaks, anoraks (including ski jackets), windcheaters, wind-jackets and similar articles, knitted or crocheted, other than those of heading 6104, of cotton From 1.10.2013 to 31.12.2013 123 750 From 1.1.2014 to 31.12.2014 534 600 From 1.1.2015 to 31.12.2015 574 200 From 1.1.2016 to 31.12.2016 613 800 From 1.1.2017 to 31.12.2017 653 400 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 693 000 09.7079 6102 30 Womens or girls overcoats, car coats, capes, cloaks, anoraks (including ski jackets), windcheaters, wind-jackets and similar articles, knitted or crocheted, other than those of heading 6104, of man-made fibres From 1.10.2013 to 31.12.2013 192 500 From 1.1.2014 to 31.12.2014 831 600 From 1.1.2015 to 31.12.2015 893 200 From 1.1.2016 to 31.12.2016 954 800 From 1.1.2017 to 31.12.2017 1 016 400 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 1 078 000 09.7080 6104 22 00 Womens or girls ensembles, of cotton From 1.10.2013 to 31.12.2013 55 000 From 1.1.2014 to 31.12.2014 237 600 From 1.1.2015 to 31.12.2015 255 200 From 1.1.2016 to 31.12.2016 272 800 From 1.1.2017 to 31.12.2017 290 400 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 308 000 09.7081 6104 42 00 Womens or girls dresses, of cotton From 1.10.2013 to 31.12.2013 55 000 From 1.1.2014 to 31.12.2014 237 600 From 1.1.2015 to 31.12.2015 255 200 From 1.1.2016 to 31.12.2016 272 800 From 1.1.2017 to 31.12.2017 290 400 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 308 000 09.7082 6104 43 00 Womens or girls dresses, of synthetic fibres From 1.10.2013 to 31.12.2013 110 000 From 1.1.2014 to 31.12.2014 475 200 From 1.1.2015 to 31.12.2015 510 400 From 1.1.2016 to 31.12.2016 545 600 From 1.1.2017 to 31.12.2017 580 800 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 616 000 09.7083 6104 44 00 Womens or girls dresses, of artificial fibres From 1.10.2013 to 31.12.2013 55 000 From 1.1.2014 to 31.12.2014 237 600 From 1.1.2015 to 31.12.2015 255 200 From 1.1.2016 to 31.12.2016 272 800 From 1.1.2017 to 31.12.2017 290 400 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 308 000 09.7084 6104 62 00 Womens or girls trousers, bib and brace overalls, breeches and shorts, of cotton From 1.10.2013 to 31.12.2013 247 500 From 1.1.2014 to 31.12.2014 1 069 200 From 1.1.2015 to 31.12.2015 1 148 400 From 1.1.2016 to 31.12.2016 1 227 600 From 1.1.2017 to 31.12.2017 1 306 800 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 1 386 000 09.7085 6104 63 00 Womens or girls trousers, bib and brace overalls, breeches and shorts, of synthetic fibres From 1.10.2013 to 31.12.2013 82 500 From 1.1.2014 to 31.12.2014 356 400 From 1.1.2015 to 31.12.2015 382 800 From 1.1.2016 to 31.12.2016 409 200 From 1.1.2017 to 31.12.2017 435 600 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 462 000 09.7075 6115 Pantyhose, tights, stockings, socks and other hosiery, including graduated compression hosiery (for example, stockings for varicose veins) and footwear without applied soles, knitted or crocheted From 1.10.2013 to 31.12.2013 625 000 From 1.1.2014 to 31.12.2014 and for each period thereafter from 1.1 to 31.12 2 500 000 09.7086 6202 12 Womens or girls overcoats, raincoats, car coats, capes, cloaks and similar articles, of cotton From 1.10.2013 to 31.12.2013 55 000 From 1.1.2014 to 31.12.2014 237 600 From 1.1.2015 to 31.12.2015 255 200 From 1.1.2016 to 31.12.2016 272 800 From 1.1.2017 to 31.12.2017 290 400 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 308 000 09.7087 6202 13 Womens or girls overcoats, raincoats, car coats, capes, cloaks and similar articles, of man-made fibres From 1.10.2013 to 31.12.2013 137 500 From 1.1.2014 to 31.12.2014 594 000 From 1.1.2015 to 31.12.2015 638 000 From 1.1.2016 to 31.12.2016 682 000 From 1.1.2017 to 31.12.2017 726 000 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 770 000 09.7088 6202 92 00 Womens or girls anoraks (including ski jackets), windcheaters, wind-jackets and similar articles, other than those of heading 6204, of cotton From 1.10.2013 to 31.12.2013 55 000 From 1.1.2014 to 31.12.2014 237 600 From 1.1.2015 to 31.12.2015 255 200 From 1.1.2016 to 31.12.2016 272 800 From 1.1.2017 to 31.12.2017 290 400 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 308 000 09.7089 6202 93 00 Womens or girls anoraks (including ski jackets), windcheaters, wind-jackets and similar articles, other than those of heading 6204, of man-made fibres From 1.10.2013 to 31.12.2013 82 500 From 1.1.2014 to 31.12.2014 356 400 From 1.1.2015 to 31.12.2015 382 800 From 1.1.2016 to 31.12.2016 409 200 From 1.1.2017 to 31.12.2017 435 600 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 462 000 09.7090 6203 42 Mens or boys trousers, bib and brace overalls, breeches and shorts, of cotton From 1.10.2013 to 31.12.2013 137 500 From 1.1.2014 to 31.12.2014 594 000 From 1.1.2015 to 31.12.2015 638 000 From 1.1.2016 to 31.12.2016 682 000 From 1.1.2017 to 31.12.2017 726 000 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 770 000 09.7091 6205 20 00 Mens or boys shirts, of cotton From 1.10.2013 to 31.12.2013 206 250 From 1.1.2014 to 31.12.2014 891 000 From 1.1.2015 to 31.12.2015 957 000 From 1.1.2016 to 31.12.2016 1 023 000 From 1.1.2017 to 31.12.2017 1 089 000 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 1 155 000 09.7092 6205 30 00 Mens or boys shirts, of man-made fibres From 1.10.2013 to 31.12.2013 275 000 From 1.1.2014 to 31.12.2014 1 188 000 From 1.1.2015 to 31.12.2015 1 276 000 From 1.1.2016 to 31.12.2016 1 364 000 From 1.1.2017 to 31.12.2017 1 452 000 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 1 540 000 09.7093 6207 11 00 Mens or boys underpants and briefs, of cotton From 1.10.2013 to 31.12.2013 137 500 From 1.1.2014 to 31.12.2014 594 000 From 1.1.2015 to 31.12.2015 638 000 From 1.1.2016 to 31.12.2016 682 000 From 1.1.2017 to 31.12.2017 726 000 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 770 000 09.7094 6207 19 00 Mens or boys underpants and briefs, of other textile materials From 1.10.2013 to 31.12.2013 110 000 From 1.1.2014 to 31.12.2014 475 200 From 1.1.2015 to 31.12.2015 510 400 From 1.1.2016 to 31.12.2016 545 600 From 1.1.2017 to 31.12.2017 580 800 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 616 000 09.7095 6207 21 00 Mens or boys nightshirts and pyjamas, of cotton From 1.10.2013 to 31.12.2013 200 000 From 1.1.2014 to 31.12.2014 864 000 From 1.1.2015 to 31.12.2015 928 000 From 1.1.2016 to 31.12.2016 992 000 From 1.1.2017 to 31.12.2017 1 056 000 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 1 120 000 09.7096 6207 22 00 Mens or boys nightshirts and pyjamas, of man-made fibres From 1.10.2013 to 31.12.2013 137 500 From 1.1.2014 to 31.12.2014 594 000 From 1.1.2015 to 31.12.2015 638 000 From 1.1.2016 to 31.12.2016 682 000 From 1.1.2017 to 31.12.2017 726 000 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 770 000 09.7097 6207 91 00 Mens or boys singlets and other vests, bathrobes, dressing gowns and similar articles, of cotton From 1.10.2013 to 31.12.2013 96 250 From 1.1.2014 to 31.12.2014 415 800 From 1.1.2015 to 31.12.2015 446 600 From 1.1.2016 to 31.12.2016 477 400 From 1.1.2017 to 31.12.2017 508 200 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 539 000 09.7098 6207 99 Mens or boys singlets and other vests, bathrobes, dressing gowns and similar articles, of other textile materials From 1.10.2013 to 31.12.2013 55 000 From 1.1.2014 to 31.12.2014 237 600 From 1.1.2015 to 31.12.2015 255 200 From 1.1.2016 to 31.12.2016 272 800 From 1.1.2017 to 31.12.2017 290 400 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 308 000 09.7099 6208 21 00 Womens or girls nightdresses and pyjamas, of cotton From 1.10.2013 to 31.12.2013 55 000 From 1.1.2014 to 31.12.2014 237 600 From 1.1.2015 to 31.12.2015 255 200 From 1.1.2016 to 31.12.2016 272 800 From 1.1.2017 to 31.12.2017 290 400 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 308 000 09.7100 6208 22 00 Womens or girls nightdresses and pyjamas, of man-made fibres From 1.10.2013 to 31.12.2013 110 000 From 1.1.2014 to 31.12.2014 475 200 From 1.1.2015 to 31.12.2015 510 400 From 1.1.2016 to 31.12.2016 545 600 From 1.1.2017 to 31.12.2017 580 800 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 616 000 09.7101 6208 91 00 Womens or girls singlets and other vests, briefs, panties, negligees, bathrobes, dressing gowns and similar articles, of cotton From 1.10.2013 to 31.12.2013 165 000 From 1.1.2014 to 31.12.2014 712 800 From 1.1.2015 to 31.12.2015 765 600 From 1.1.2016 to 31.12.2016 818 400 From 1.1.2017 to 31.12.2017 871 200 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 924 000 09.7102 6208 92 00 Womens or girls singlets and other vests, briefs, panties, negligees, bathrobes, dressing gowns and similar articles, of man-made fibres From 1.10.2013 to 31.12.2013 68 750 From 1.1.2014 to 31.12.2014 297 000 From 1.1.2015 to 31.12.2015 319 000 From 1.1.2016 to 31.12.2016 341 000 From 1.1.2017 to 31.12.2017 363 000 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 385 000 09.7103 6212 10 Brassieres, whether or not knitted or crocheted From 1.10.2013 to 31.12.2013 247 500 From 1.1.2014 to 31.12.2014 1 069 200 From 1.1.2015 to 31.12.2015 1 148 400 From 1.1.2016 to 31.12.2016 1 227 600 From 1.1.2017 to 31.12.2017 1 306 800 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 1 386 000 09.7076 7607 20 Aluminium foil (whether or not printed) backed with paper, paperboard, plastics or similar backing materials) of a thickness (excluding any backing) not exceeding 0,2 mm From 1.10.2013 to 31.12.2013 250 tonnes net weight From 1.1.2014 to 31.12.2014 and for each period thereafter from 1.1 to 31.12 1 000 tonnes net weight